     Case: 1:20-cr-00551 Document #: 36 Filed: 05/27/21 Page 1 of 1 PageID #:121

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:20−cr−00551
                                                        Honorable Matthew F. Kennelly
Robert Czernek, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 27, 2021:


        MINUTE entry before the Honorable Matthew F. Kennelly as to Robert Czernek,
Debra Fazio, Mario Giannini: Telephonic status hearing held on 5/27/2021. Jury trial set
for 8/9/2021 is vacated and reset to 2/7/2022 at 9:45 a.m. A telephonic status hearing is set
for 7/8/2021 at 9:30 a.m. The following call in number will be used for the hearing:
888−684−8852, access code 746−1053. The defendants' appearances are waived for the
hearing. Ordered time excluded through 2/7/2022 due to the need for continuity of
counsel, medical issues involving counsel, and the need for the defendants' cases to
remain together, pursuant to 18 U.S.C. 3161(h)(7)(B)(iv). Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
